OPINION — AG — QUESTION(1): "MAY A JUSTICE OF THE PEACE ALSO AT THE SAME TIME SERVE AS POLICE JUDGE OF AN INCORPORATED TOWN?" (DUAL OFFICE HOLDING) — SEE OPINION NO. JUNE 15, 1955 — BARNES, QUESTION(2):  "IS 39 Ohio St. 1961 15 [39-15], 39 Ohio St. 1961 524 [39-524] CONTROLLING AS TO THE PAYMENT OF FINES COLLECTED BY A JUSTICE OF THE PEACE?" — UNDER THE PROVISIONS OF 39 Ohio St. 1961 524 [39-524], A JUSTICE OF THE PEACE SHOULD PAY TO THE COUNTY TREASURER WITHIN TEN DAYS OF THEIR COLLECTION THE RESIDUE OF ALL FINES OVER AND ABOVE THE EXPENSE OF PROSECUTION. BY VIRTUE OF THE TERMS OF 39 Ohio St. 1961 15 [39-15], A JUSTICE OF THE PEACE SHOULD PAY INTO THE COUNTY TREASURY AT THE TIME OF MAKING HIS QUARTERLY REPORT ALL OTHER MONEYS COLLECTED BY HIM IN BEHALF OF THE COUNTY OR STATE. INCLUDED IN THIS REPORT SHOULD BE ALL FINES COLLECTED WITHIN THE TEN DAY PERIOD NEXT PRECEDING THE MAKING OF SAID REPORT. NOTWITHSTANDING THE FOREGOING, ALL SUCH MONEYS IN THE HANDS OF A JUSTICE OF THE PEACE SHOULD BE PAID FORTHWITH INTO THE COUNTY TREASURER AT ANY TIME THEY EXCEED TWO HUNDRED DOLLARS. CITE: 39 Ohio St. 1961 524 [39-524], 39 Ohio St. 1961 13 [39-13], 74 Ohio St. 1961 18 [74-18](B), 74 Ohio St. 1961 18 [74-18](E), 19 Ohio St. 1961 171 [19-171] (CHARLES OWENS)